DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first shutter". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. U.S. PGPUB No. 2011/0240844.

Regarding claim 1, Ouyang discloses (as illustrated in figure 10, as indicated by the annotated copy of figure 10, below) a sampling probe, comprising: a mounting base; a housing mounted on the mounting base, a first accommodation chamber having an opening being defined in the housing, and an exhaust hole in communication with the first accommodation chamber and outside of the housing being formed in the housing; a coupling portion formed on an outer edge of the opening of the first accommodation chamber and formed to be hermetically coupled with an air outlet of a container; and a suction device mounted on the housing and configured to suck gas in the container into the first accommodation chamber through the air outlet.

    PNG
    media_image1.png
    657
    771
    media_image1.png
    Greyscale


Regarding claim 5, Ouyang discloses a blowing device mounted on the housing and configured to blow air into the first accommodation chamber (“A common shop vacuum was used as a vacuum device to provide the assisted flow to carry the ions over long distances” [0064]).

Regarding claim 10, Ouyang discloses a detection device comprising an ion mobility spectrometer (“the ion analysis device is an ion mobility spectrometer” [0011]) that is communicated with the first accommodation chamber through the exhaust hole to receive gas in the first accommodation chamber (as illustrated in figure 10).

Regarding claim 12, Ouyang discloses that the detection device further comprises an auxiliary sampling device configured to transmit the gas collected in the first accommodation chamber to the ion mobility spectrometer through the exhaust hole.

    PNG
    media_image2.png
    586
    703
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. U.S. PGPUB No. 2011/0240844 in view of Reid et al. U.S. Patent No. 4,718,268.

Regarding claim 7, Ouyang discloses, as illustrated in figure 10, the coupling portion (which connects the transfer tubing the first accommodation chamber)  is sealed to the first accommodation chamber. However, Ouyang does not disclose that the sealing between the transfer tubing and the first accommodation chamber comprises a foam material disposed around the outer edge. 
Reid discloses a mass spectrometer sample introduction apparatus comprising a transfer tubing sealed to a lower than atmospheric pressure chamber by a foam material disposed around the outer edge (“the sampling line 48 will include a collar 52 and a foam seal 54 beneath the collar 52” [col. 5; lines 25-27]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouyang with the foam seal of Reid in order to improve sealing between two components of the sample introduction .

Allowable Subject Matter
Claims 2, 3, 4, 8, 9, 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2; Ouyang et al. U.S. PGPUB No. 2011/0240844 discloses that the housing comprises an outer housing mounted on the mounting base, the suction device being mounted on the outer housing; an inner housing mounted in the outer housing.

    PNG
    media_image3.png
    657
    771
    media_image3.png
    Greyscale


Perkins et al. U.S. PGPUB No. 2007/0023677 discloses a sampling probe comprising a second accommodation chamber 50 formed inside a first accommodation chamber by an inner housing within to an outer housing 10 (as illustrated in figure 6). However, there is no explicit disclosure that a sealing material is provided between the outer housing an the inner housing.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a sampling probe, comprising: a first accommodation chamber; a sealing material provided between an outer housing and an inner housing, wherein the outer housing, the inner housing and the sealing material are provided to define a second accommodation chamber in communication with the first accommodation chamber, and a suction device is disposed on the outer housing and communicated with the second accommodation chamber and configured to suck gas into the first accommodation chamber.

Regarding claims 3 and 4; these claims would be allowable at least for their dependence, either directly or indirectly, upon claim 2.

Regarding claim 8; Venter et al. U.S. PGPUB No. 2008/0156985 discloses a suctioning sampler probe which may be interfaced with a “robot controlled platform” 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a sampling probe mounted on the robot arm and comprising: a suction device mounted on a housing and configured to suck gas in a container into a first accommodation chamber having an exhaust hole.

Regarding claim 9; claim 9 would be allowable at least for its dependence upon claim 8.

Regarding claim 11; Venter et al. U.S. PGPUB No. 2008/0156985 discloses a suctioning sampler probe which may be interfaced with a “robot controlled platform” [0049]. However, there is no explicit disclosure that the sampling probe is mounted on a robot arm.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a sampling probe mounted on the robot arm and comprising: a suction device mounted on a housing and configured to suck gas in a container into a first accommodation chamber having an exhaust hole.

Regarding claim 13; Ouyang et al. U.S. PGPUB No. 2011/0240844 discloses that the detection device further comprises an auxiliary sampling device configured to transmit the gas collected in the first accommodation chamber to the ion mobility spectrometer through the exhaust hole. 

    PNG
    media_image2.png
    586
    703
    media_image2.png
    Greyscale

However, Ouyang does not disclose first and second three-way valves in the auxiliary sampling device.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a sampling probe, comprising: a first accommodation chamber having an opening being defined in the housing, and an exhaust hole in communication with the first accommodation chamber and outside of the housing being formed in the housing; an auxiliary sampling device transmits gas collected in the first accommodation chamber to an ion mobility spectrometer through the exhaust hole; and wherein the auxiliary sampling device comprises: a first three-way valve; a second three-way valve; and a sampling pump to suck gas in the first accommodation chamber into the sampling tube.

Regarding claim 14; claim 14 would be allowable at least for its dependence upon claim 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881